Case: 15-14024    Date Filed: 04/18/2016   Page: 1 of 8


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-14024
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 2:14-cv-00211-CSC



LINDSAY ACRE,
ROBERT MORRIS,
as personal Representative of the Estate of Jeremy Allen Acre,

                                                              Plaintiffs-Appellants,

                                      versus

JASON CHAMBERS,
in his individual capacity, Deputy Sheriff of Elmore County, Alabama,
AL COX,
in his individual capacity, Deputy Sheriff of Elmore County, Alabama,

                                                            Defendants-Appellees.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________

                                 (April 18, 2016)

Before ED CARNES, Chief Judge, WILSON and ROSENBAUM, Circuit Judges.
              Case: 15-14024     Date Filed: 04/18/2016     Page: 2 of 8


PER CURIAM:


      Lindsay Acre and Robert Morris appeal the district court’s grant of summary

judgment, on qualified immunity grounds, in favor of deputy sheriffs Jason

Chambers and Al Cox. Because neither Chambers nor Cox violated clearly

established law, we affirm the district court’s judgment.

      Sometime on March 19, 2013, Chambers received a call from Chris Zeigler,

a lieutenant with the Elmore County Sheriff’s Department. Zeigler, who was off-

duty at the time, explained that he had received a call from Amy Shumate, who

said that she had just left the home of Jeremy Acre and his wife, Lindsay, and that

the Acres “were potentially involved in a physical altercation at that time.” Zeigler

then relayed to Chambers that, about two weeks earlier, “he had completed an

incident/offense report involving Jeremy and Lindsay Acre where Jeremy had

allegedly strangled his wife and bound her with duct tape and . . . threatened her

with some type of weapon, I believe a handgun,” but that Lindsay had “refused to

pursue criminal prosecution against [Jeremy]” at that time. Zeigler said that he had

been to the Acres’ home on an earlier occasion to speak with Jeremy; that “this

problem between the Acres had been going on for a couple of weeks”; that there

was “a history of violence there, being domestic violence”; and that “Mr. Acre did

own a weapon also that was . . . allegedly used.”



                                          2
              Case: 15-14024    Date Filed: 04/18/2016   Page: 3 of 8


      Zeigler asked Chambers to conduct a welfare check on the Acres. A welfare

check is a routine police practice where officers “check on someone’s well-being.”

Because Jeremy was “hostile or very temperamental,” Zeigler instructed Chambers

to “take somebody with [him]” when he checked on the Acres and “to use extreme

caution” around Jeremy. After the call from Zeigler, Chambers phoned Cox and

briefed him about what Zeigler had said. In particular, Chambers told Cox that

Jeremy “had been known to have a weapon,” so that they should “use extreme

caution” during the visit.

      At around 10:54 p.m., the defendants arrived at the Acres’ home, which was

dark. They approached the front door, listened there, and, hearing nothing,

knocked. When no one responded to their first knock, they knocked again.

      The parties dispute exactly what happened next. We resolve that dispute by

adopting Lindsay’s account of events — at least where it materially differs from

the defendants’ — since it was the deputies who prevailed at summary judgment.

See Tolan v. Cotton, 572 U.S. ––, 134 S. Ct. 1861, 1866 (2014). Lindsay heard the

deputies knock and told Jeremy that she thought someone was at the door. Jeremy

grabbed his gun and went to check. Just before he opened the door, the deputies

heard a semi-automatic firearm being chambered with a round of ammunition.

Chambers turned to Cox and said, “hey, that’s a gun,” then drew his own firearm

and held it by his side. Jeremy opened the door in a manner Lindsay described as


                                         3
                 Case: 15-14024        Date Filed: 04/18/2016        Page: 4 of 8


“more forceful[] than normal.” When he saw the deputies, who were in uniform

and clearly recognizable as law enforcement officers, he looked at Lindsay with

what Chambers describes as “this enraged look on his face,” and said, “Really?”

Lindsay insisted to him that she had not called the sheriff. Chambers says she

“cowered down to [Jeremy]” when she told him that. Jeremy never asked or

expressed any uncertainty about why the deputies were there.

       The deputies noticed that Jeremy, who was “obviously angry” and

“agitated,” was holding a gun, and Chambers, “fear[ing] for [his own] safety as

well as [his] partner’s safety,” told Jeremy to put it down. Jeremy refused,

insisting that “it was his home and he had every right to hold his gun.” After

repeatedly instructing Jeremy to put his gun down, Chambers pointed his gun at

Jeremy and ordered him to put it down. Jeremy continued to refuse, his voice

becoming louder and louder. Eventually, Cox told Chambers “that he was going to

tase [Jeremy],” at which point Jeremy tried to shut the door on the deputies.

Chambers, however, managed to put his foot in the door before Jeremy could shut

it. He then pushed the door open to “make sure that [Jeremy] wasn’t fixing to try

to shoot me through the door or cause harm to [Lindsay].” A few seconds after the

deputies entered the Acres’ home, 1 Jeremy “aggressively . . . rush[ed]” them,


       1
         What happened in those few seconds is disputed. The deputies say they tased Jeremy
and he briefly fell to the floor, then got up. The plaintiffs argue that data from the taser shows it
was not fired until about nine minutes after the deputies reported that shots had been fired. That
                                                  4
                 Case: 15-14024       Date Filed: 04/18/2016        Page: 5 of 8


“raising [his] weapon in a threatening manner” that led Chambers to believe

Jeremy was “fixing to, you know, shoot [him] or Deputy Cox or both.” Sensing

“that [his] life as well as [his] partner’s life was in danger,” Chambers fired his

weapon, killing Jeremy before he could reach either deputy. Lindsay and Morris,

the representative of Jeremy’s estate, brought § 1983 claims against Chambers and

Cox, alleging two Fourth Amendment violations: (1) unlawfully entering the

Acres’ home; and (2) using excessive force against Jeremy. The district court

granted summary judgment to the deputies on the ground that qualified immunity

shielded them from the plaintiffs’ claims.

       It is undisputed that Chambers and Cox were acting within their

discretionary authority at all times relevant to this case, and they are therefore

entitled to qualified immunity unless their conduct violated clearly established law.

See Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 2738 (1982). The

“dispositive inquiry” for purposes of deciding whether official conduct violated

clearly established law “is whether it would have been clear to a reasonable officer

in the [deputies’] position that their conduct was unlawful in the situation they

confronted.” Wood v. Moss, 572 U.S. ––, 134 S. Ct. 2056, 2067 (2014)

(alterations and quotation marks omitted).



sequence of events is immaterial to the outcome here because the plaintiffs’ excessive force
claims are predicated on the deputies’ use of deadly force against Jeremy, not their use of the
taser.
                                                 5
              Case: 15-14024     Date Filed: 04/18/2016   Page: 6 of 8


      The deputies did not violate clearly established law when they entered the

Acres’ home because the law allows law enforcement personnel to enter a home

without a warrant when exigent circumstances call for it. See Brigham City v.

Stuart, 547 U.S. 398, 403, 126 S. Ct. 1943, 1948 (2006). “One exigency obviating

the requirement of a warrant is the need to assist persons who are seriously injured

or threatened with such injury.” Id. (emphasis added). Under the circumstances

and based on Zeigler’s report to them, the deputies reasonably concluded that there

was an imminent threat of domestic violence. As the Supreme Court has

explained, “so long as they have good reason to believe such a threat exists, it

would be silly to suggest that the police” could not enter a home “to determine

whether violence (or threat of violence) has just occurred or is about to (or soon

will) occur.” Georgia v. Randolph, 547 U.S. 103, 118, 126 S. Ct. 1515, 1525

(2006).

      That is exactly what the deputies did here. They had a report that Jeremy

was “possibly engaged in a domestic violence type of situation” with Lindsay and

that he had violently attacked her in the past. When they encountered Jeremy on

the night of the shooting, he was visibly “enraged,” refused to put down his loaded

gun despite the deputies’ repeated commands that he do so, and accused Lindsay

of calling the cops. They saw Lindsay cowering and heard her insist to Jeremy that

she hadn’t called anyone. And so, when Jeremy tried to lock himself in his home


                                          6
              Case: 15-14024     Date Filed: 04/18/2016    Page: 7 of 8


with Lindsay, the deputies reasonably feared for Lindsay’s safety (as well as their

own). Based on those circumstances, viewed in their totality, a reasonable officer

in the deputies’ position could have believed that violence was imminent, so that

exigent circumstances warranted the deputies’ entering the Acres’ home to protect

Lindsay (and themselves) from Jeremy.

      The plaintiffs also contend that the use of deadly force against Jeremy

violated his Fourth Amendment rights. We have explained that “[a]ny use of force

must be reasonable,” and that “[r]easonableness is dependent on all the

circumstances that are relevant to the officer’s decision to use deadly force,

including . . . whether the suspect poses an immediate danger to the officer or

others . . . and the feasibility of providing a warning before employing deadly

force.” Jean-Baptiste v. Gutierrez, 627 F.3d 816, 821 (11th Cir. 2010). The use of

deadly force “is judged objectively, and [the deputies are] shielded from liability

unless application of that standard would inevitably lead every reasonable officer

in [their] position to conclude the force was unlawful.” Id. (alterations and

quotation marks omitted).

      The officers had a reasonable belief that there was an imminent threat of

domestic violence when they entered the Acres’ home. Jeremy had refused to put

down his firearm after repeated instructions to do so, and he continued to refuse to

put it down even after Chambers pointed his service weapon at him and ordered


                                          7
              Case: 15-14024     Date Filed: 04/18/2016    Page: 8 of 8


him to do so. After the deputies entered the home, Jeremy came toward them

threateningly with a loaded firearm in his hand, and only at that point did Deputy

Chambers discharge his firearm. Under those circumstances, our binding

precedent dictates that the use of deadly force did not violate clearly established

law. See, e.g., id. at 821–22; Garczynski v. Bradshaw, 573 F.3d 1158, 1168 (11th

Cir. 2009); Robinson v. Arrugueta, 415 F.3d 1252, 1256 (11th Cir. 2005);

Kesinger ex rel. Estate of Kesinger v. Herrington, 381 F.3d 1243, 1249 (11th Cir.

2004); Carr v. Tatangelo, 338 F.3d 1259, 1269 (11th Cir. 2003); Montoute v. Carr,

114 F.3d 181, 185 (11th Cir. 1997).

      AFFIRMED.




                                          8